This action was brought originally in the Cuyahoga Common Pleas by Susan Stephen in an effort to recover certain money deposited by her deceased sister in two savings accounts.
It appears that the deceased sister prior to her death delivered to Susan Stephen a savings account book and a written order on the Cleveland Trust Go. and a savings account book on The Guardian Savings & Trust Co. The testimony was to the effect that the deceased sister gave the money in the savings accounts to Susan Stephen.
The judgment of the Common Pleas in favor of Susan Stephen was affirmed by the Court of Appeals on the ground that the gift was consummated before death. The administrator in the Supreme Court contends that neither a gift causa mortis or inter vivos was valid and that he is therefore entitled to the money.